NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 QINGFA ZHU,                                       No.     15-70603

              Petitioner,                          Agency No. A087-824-146

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Qingfa Zhu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            We deny Zhu’s request for oral argument. The panel unanimously
concludes this case is suitable for decision without oral argument. See Fed. R.
App. P. 34(a)(2).
applying the standards created by the REAL ID Act. Ren v. Holder, 648 F.3d

1079, 1083-84 (9th Cir. 2011). We deny the petition for review.

         Substantial evidence supports the agency’s determination that Zhu failed to

present sufficiently detailed and consistent testimony, or reasonably available

corroboration, to meet his burden of proof for asylum. See id. at 1093-94

(denying petition where asylum applicant failed to provide corroborative evidence

requested by the IJ or explain why he could not do so). Thus, Zhu’s asylum claim

fails.

         PETITION FOR REVIEW DENIED.




                                           2                                  15-70603